DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-8, 11, 13-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 8 recites room usage data regarding use of a respective room of the building, the room usage data including information regarding at least one of a temperature setpoint, a light level, an occupancy count, a time of a day, and a day of a week correlated to a respective occupant of the respective room; generate at least one of a time profile or a user profile comprising preferences for the respective room for a respective occupant based on the information [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 15 recites room usage data regarding use of a respective room of the building, the room usage data including information regarding at least one of a temperature setpoint, a light level, an occupancy count, a time of a day, and the day of a week; determine usage patterns in the room usage data and present the usage patterns to a user on a web interface; receive changes to the usage patterns provided by the user; generate at least one of a time profile or a user profile to correlate the usage patterns with preferences for the respective room for at least one of a respective time or a respective occupant; and [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, 8, 15, Claim(s) 3-7, 11, 13, 14, 16-20 recite(s) receive the room usage data regarding a plurality of rooms within the building, wherein the room usage data includes a room ID for each room of the plurality of rooms; segregate and aggregate the room usage data by room based on the room ID associated therewith; determine usage patterns in each of the plurality of rooms; and wherein the processor is configured to generate the at least one of the time profile or the user profile absent manual operator intervention.  wherein the processor is configured to: identify a current time; and wherein the processor is configured to: identify an occupant within the room.  receiving room usage data regarding use of a room of the building, the room usage data including information regarding a temperature setpoint, time data, a light level, and an occupant of the room; generating a user profile comprising preferences for the room for the occupant based on the information; and further comprising: presenting the room usage data graphically to the occupant and allowing the occupant to modify the room usage data. wherein the room usage data is generated by unsupervised learning [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a processor configured to:; control the one or more building subsystems based on the at least one of the time profile or the user profile; wherein the controller is a smart thermostat that is positioned in the respective room; control the building subsystems based on the user profile associated with the occupant; control the building subsystems based according to the time profile based on the current time; a controller coupled to the at least one of the building subsystems, the controller configured to:; Examiner interprets these limitations to be merely uses a computer as a tool to perform an abstract idea and generically Adding the words “apply it” (or an equivalent) with the judicial exception);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receive room usage data; Examiner interprets these limitations to be generic data acquisition to facilitate the identified abstract idea.); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. control the one or more building subsystems based on the at least one of the time profile or the user profile; control the building subsystems based on the at least one of the time profile or the user profile for each of the plurality of rooms individually; Examiner interprets theses limitations to be Generally linking the use of the judicial exception to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence.  In addition, see cited references for evidence.).

NOTE:  Although the independent claim language has a controlling step, the claim language does not explicitly state what specific technology the identified abstract idea is being practically applied to.  Examiner advises that adding one of dependent claims 2, 9, 10, 12 would practically apply the identified abstract idea and cure the 101 REJECTIONS.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SILVERSTEIN ET AL. (US 2017/0328997) (hereinafter “SILVERSTEIN”).

With respect to Claim 1, SILVERSTEIN teaches:
a processor configured to: 
receive room usage data regarding use of a respective room of the building, the room usage data including information regarding at least one of a temperature setpoint, a light level, an occupancy count, a time of a day, and a day of a week correlated to a respective occupant of the respective room (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B); 
generate at least one of a time profile or a user profile comprising preferences for the respective room for a respective occupant based on the information (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B); and 
control the one or more building subsystems based on the at least one of the time profile or the user profile (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B).  

With respect to Claims 2, 10, SILVERSTEIN teaches:
wherein the one or more building subsystems comprise at least one of a heating, ventilation, and air conditioning (HVAC) system, a lighting system, or a security system (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B).  

With respect to Claims 3, 11, 16, SILVERSTEIN teaches:
wherein the controller is a smart thermostat that is positioned in the respective room (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B).  

With respect to Claims 4, 17, SILVERSTEIN teaches:
wherein 
the processor is configured to: 
receive the room usage data regarding a plurality of rooms within the building, wherein the room usage data includes a room ID for each room of the plurality of rooms; segregate and aggregate the room usage data by room based on the room ID associated therewith; determine usage patterns in each of the plurality of rooms; and control the building subsystems based on the at least one of the time profile or the user profile for each of the plurality of rooms individually (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B).  

With respect to Claim 5, SILVERSTEIN teaches:
wherein 
the processor is configured to 
generate the at least one of the time profile or the user profile absent manual operator intervention (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B).  

With respect to Claims 6, 19, SILVERSTEIN teaches:
wherein 
the processor is configured to: 
identify a current time; and control the building subsystems based according to the time profile based on the current time (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B). 

With respect to Claims 7, 20, SILVERSTEIN teaches: 
wherein 
the processor is configured to: 
identify an occupant within the room; and control the building subsystems based on the user profile associated with the occupant (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B).  

With respect to Claim 8, SILVERSTEIN teaches:
receiving room usage data regarding use of a room of the building, the room usage data including information regarding a temperature setpoint, time data, a light level, and an occupant of the room (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B); 
generating a user profile comprising preferences for the room for the occupant based on the information (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B); and 
controlling the environment based on the user profile and the occupant occupying the room (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B).  

With respect to Claim 9, SILVERSTEIN teaches:
wherein 
the one or more building subsystems comprises a heating, ventilation, and air conditioning (HVAC) system and the controller is a smart thermostat disposed in the room (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Figs. 1-20B).  

With respect to Claim 12, SILVERSTEIN teaches:
wherein 
the automated control action includes increasing an output of the connected equipment to preemptively compensate for an expected decrease in performance in the future based on the predicted fault (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B).  

With respect to Claim 13, SILVERSTEIN teaches:
further comprising: 
presenting the room usage data graphically to the occupant and allowing the occupant to modify the room usage data (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B). 

With respect to Claim 14, SILVERSTEIN teaches:
wherein 
the room usage data is generated by unsupervised learning (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B).  

With respect to Claim 15, SILVERSTEIN teaches:
a controller coupled to the at least one of the building subsystems, the controller configured to: 
receive room usage data regarding use of a respective room of the building, the room usage data including information regarding at least one of a temperature setpoint, a light level, an occupancy count, a time of a day, and the day of a week (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B); 
determine usage patterns in the room usage data and present the usage patterns to a user on a web interface (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B); 
receive changes to the usage patterns provided by the user (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B); 
generate at least one of a time profile or a user profile to correlate the usage patterns with preferences for the respective room for at least one of a respective time or a respective occupant (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B); and 
control the building subsystems based on the at least one of the time profile or the user profile (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B).  

With respect to Claim 18, SILVERSTEIN teaches: 
wherein the controller is configured to 
generate the at least one of the time profile or the user profile using unsupervised machine learning (See Para 0015, etc. smart thermostat; See Para 0012, etc. occupancy determinations, people count; See Para 0054, etc. control a HVAC system; See Para 0104, etc. user profiles; See Para , etc. time information…timeline; See Para 0061, etc. RFID; See Para 0092, etc. usage patterns; See Para 0220, etc. machine learning; See Para 0061, etc. pre-emptively service faulty equipment; See Figs. 1-20B).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MATHEWS ET AL. (US 10,088,818) teaches SYSTEMS AND METHODS FOR PROGRAMMING AND CONTROLLING DEVICES WITH SENSOR DATA AND LEARNING;
SILVERSTEIN ET AL. (US 2017/0329449) teaches SYSTEMS, METHODS, AND DEVICES FOR UTILIZING RADAR-BASED TOUCH INTERFACES;
PHILIPS (US 2017/0309142) teaches MULTI-FUNCTION PER-ROOM AUTOMATION SYSTEM;
TANNENBAUM ET AL. (US 2017/0205783) teaches SYSTEMS AND METHODS FOR PROVISIONING DEVICES USING ACOUSTIC DEVICES USING ACOUSTIC SIGNALS;
LANDOW ET AL. (US 2017/0195130) teaches PERSONALIZED HOME AUTOMATION CONTROL BASED ON INDIVIDUALIZED PROFILING;
ANDERSON ET AL. (US 2015/0178865) teaches TOTAL PROPERTY OPTIMIZATION SYSTEM FOR ENERGY EFFICIENCY AND SMART BUILDINGS;
FADELL ET AL. (US 2015/0156031) teaches ENVIRONMENTAL SENSING WITH A DOORBELL AT A SMART-HOME;
FADELL ET AL. (US 2015/0120015) teaches AUTOMATED HANDLING OF A PACKAGE DELIVERY AT A SMART-HOME;
SILVERMAN (US 2014/0297001) teaches SYSTEM AND METHOD FOR ADAPTIVE AUTOMATED RESOURCE MANAGEMENT AND CONSERVATION;
FADELL ET AL. (US 2014/0266669) teaches DEVICE, METHODS, AND ASSOCIATED INFORMATION PROCESSING FOR SECURITY IN A SMART-SENSORED HOME;
WU ET AL. (US 2014/0249876) teaches ADAPTIVE STOCHASTIC CONTROLLER FOR ENERGY EFFICIENCY AND SMART BUILDINGS;
MAJEWSKI ET AL. (US 2014/0172400) teaches EQUIPMENT FAULT DETECTION, DIAGNOSTICS AND DISAGGREGATION SYSTEM;
GROHMAN (US 2013/0245837) teaches SYSTEM FOR CONTROLLING HVAC AND LIGHTING FUNCTIONALITY.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864